***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        STATE OF CONNECTICUT v. JOSEPH A.*
                    (SC 20125)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                     Mullins, Kahn and Ecker, Js.**

                                  Syllabus

Convicted of the crimes of assault of a disabled person in the third degree
    and disorderly conduct, the defendant appealed to the Appellate Court,
    claiming, inter alia, that the trial court had violated his constitutional
    right to counsel when it permitted him to represent himself during the
    pretrial stage of the proceedings without obtaining a valid waiver of
    that right. The Appellate Court affirmed the defendant’s conviction, and
    the defendant, on the granting of certification, appealed to this court.
    Held:
1. The Appellate Court correctly concluded that the trial court had not
    abused its discretion in determining that the defendant’s waiver of his
    right to counsel during the pretrial stage of the proceedings was knowing,
    intelligent and voluntary: the trial court did not abuse its discretion in
    determining that the defendant understood the nature of the charges
    against him, as the court, during its canvass of the defendant, ascertained
    that he was literate and had graduated high school, recited each of the
    charged offenses and the minimum and maximum penalties associated
    with them, and asked the defendant whether he understood the charges
    and penalties, to which he replied in the affirmative; moreover, the
    defendant could not prevail on his claim that his waiver was constitution-
    ally inadequate because the trial court did not make him aware of the
    dangers and disadvantages of self-representation, as the court pointedly
    questioned the defendant regarding his familiarity with the laws and
    rules of procedure for criminal trials, and explained that it would not
    be able to advise him if he proceeded as a self-represented party and
    that he would be expected to follow all of the rules and procedures
    applicable to attorneys, and the defendant acknowledged that he had
    the education, experience and skill to represent himself, and insisted
    on exercising his right to do so.
2. Contrary to the defendant’s claim, the trial court’s failure to canvass him
    regarding his right to counsel during arraignment and plea negotiations
    was not structural error and, therefore, was subject to harmless error
    analysis, and any error on the part of the trial court in failing to so
    canvass the defendant was harmless beyond a reasonable doubt: there
    was no structural error, as the defendant’s rejection of the state’s plea
    offer during negotiations prior to his being canvassed by the court did
    not affect the framework within which the trial proceeded, the alleged
    error, which occurred during a distinct portion of the proceedings and
    was readily identifiable, did not pervade the trial or otherwise affect
    the deliberations of the jury, the defendant did not contend that anything
    occurred during the approximate five month period between his arraign-
    ment and his eventual, proper canvass that was used against him at
    trial or that he made any irreversible decisions regarding trial strategies
    during these stages of the proceedings, and, because the state was open
    to negotiation even after the defendant was properly canvassed, the
    defendant’s ability to enter into a plea agreement was not irretrievably
    lost; moreover, any error was harmless beyond a reasonable doubt, as
    the record demonstrated that the defendant had the opportunity to
    continue plea negotiations with the state after validly waiving his right
    to counsel, and, because the defendant never asked the state if he could
    still accept its prior plea offer, his rejection of that offer without the
    benefit of counsel or a proper canvass did not contribute to the ver-
    dict obtained.
      Argued October 18, 2019—officially released July 15, 2020***

                             Procedural History

  Substitute information charging the defendant with
the crimes of assault of a disabled person in the third
degree, interfering with an emergency call, and disor-
derly conduct, brought to the Superior Court in the judi-
cial district of New Haven, geographical area number
seven, and tried to the jury before Klatt, J.; verdict and
judgment of guilty of assault of a disabled person in the
third degree and disorderly conduct, from which the
defendant appealed to the Appellate Court, DiPentima,
C. J., and Alvord and Bear, Js., which affirmed the trial
court’s judgment, and the defendant, on the granting
of certification, appealed to this court. Affirmed.
  Mary A. Beattie, assigned counsel, for the appel-
lant (defendant).
   Michele C. Lukban, senior assistant state’s attorney,
with whom, on the brief, were Patrick J. Griffin, state’s
attorney, and James Dinnan, senior assistant state’s
attorney, for the appellee (state).
                         Opinion

  MULLINS, J. The defendant, Joseph A., appeals from
the judgment of the Appellate Court, which affirmed
his conviction of one count of assault of a disabled
person in the third degree in violation of General Stat-
utes § 53a-61a, and one count of disorderly conduct in
violation of General Statutes § 53a-182 (a) (1). In this
certified appeal, the defendant claims that the Appellate
Court incorrectly concluded that he knowingly, intelli-
gently and voluntarily waived his right to counsel on
February 23, 2012, during the pretrial stage of the pro-
ceedings. He also argues that the Appellate Court incor-
rectly concluded that he had waived his claim that he
was denied his right to counsel at arraignment and
during plea negotiations, prior to February 23, 2012,
because he raised that claim for the first time in his
reply brief.1
  We conclude that the trial court’s canvass on Febru-
ary 23, 2012, was sufficient and that the defendant
knowingly, intelligently and voluntarily waived his right
to counsel. We also conclude that, even if we assume
arguendo that the defendant had not waived the claim
that he was denied his right to counsel at arraignment
and during plea negotiations, and that the trial court
erred in failing to canvass him, any such error was
harmless. Accordingly, we affirm the judgment of the
Appellate Court.
  The Appellate Court’s opinion sets forth the following
facts, which the jury reasonably could have found. ‘‘The
defendant and the victim . . . are brothers. The victim
has cerebral palsy. In August, 2011, they shared an
apartment in a multifamily house with their mother. At
approximately 11:40 a.m. on August 3, 2011, the defen-
dant entered the victim’s bedroom and grabbed him.
The defendant accused the victim’s friend of putting a
hole in the windshield of his van when they were setting
off fireworks the night before. The defendant slapped
and punched the victim in the face and head, and
dragged him about the apartment. When the victim
grabbed his phone, the defendant took it from him and
threw it, causing the battery to fall out. Thereafter, the
defendant called the Wallingford Police Department to
report that his van had been vandalized, and the victim
called the police to report the assault after he located
and replaced his phone’s battery.
                          ***
   ‘‘Thereafter, the defendant was charged with assault
of a disabled person in the third degree, disorderly
conduct, and interfering with an emergency call. After
a jury trial, at which the defendant represented himself,
the defendant was found guilty of assault of a disabled
person in the third degree and disorderly conduct. The
defendant was found not guilty of interfering with an
emergency call. The court sentenced the defendant to
a total effective sentence of one year of imprisonment.’’
State v. Acampora, 176 Conn. App. 202, 205–206, 169
A.3d 820 (2017).
   The defendant appealed from his conviction to the
Appellate Court. On appeal, he claimed that the trial
court violated his right to counsel under the sixth and
fourteenth amendments to the United States constitu-
tion when it permitted him to represent himself without
obtaining a valid waiver of his right to counsel. Id.,
204. Specifically, relevant to this appeal, the defendant
asserted that the trial court’s canvass on February 23,
2012, was inadequate, and, thus, the trial court abused
its discretion in determining that he knowingly, intelli-
gently and voluntarily waived his right to counsel on
that date. Id., 206. The defendant also claimed that the
trial court violated his right to counsel when it allowed
him to represent himself at the pretrial stages of arraign-
ment and plea negotiation without obtaining a valid
waiver of his right to counsel. Id.
   The Appellate Court disagreed, concluding that the
trial court’s canvass on February 23, 2012, was constitu-
tionally sufficient. Id. The Appellate Court also con-
cluded that the defendant waived his claim that the trial
court had violated his right to counsel when it allowed
him to represent himself at the pretrial stages of arraign-
ment and plea negotiation because he had not alleged
in his opening brief that he clearly and unequivocally
invoked his right to counsel prior to February 23, 2012.
Id., 214–16. This appeal followed.2
                              I
   The defendant claims that the Appellate Court incor-
rectly concluded that the trial court sufficiently can-
vassed him on February 23, 2012, and that he knowingly,
intelligently and voluntarily waived his right to counsel
at that time. Specifically, he asserts that the trial court’s
canvass on February 23, 2012, was inadequate because
the trial court failed to properly explain (1) the charges
that he was facing, and (2) the dangers and disadvan-
tages of self-representation. We disagree.
   The following additional facts and procedural history
are relevant to the defendant’s claim. ‘‘On February 23,
2012, the court, McNamara, J., canvassed the defendant
concerning his waiver of his right to counsel and invoca-
tion of his right to self-representation. In relevant part,
the court engaged in [a] colloquy with the defendant
concerning the charges pending against him . . . .’’3
Id., 216–17. ‘‘After completing its canvass, the court
found, inter alia, that the defendant knowingly, intelli-
gently, and voluntarily waived his right to counsel.’’
Id., 221.
  It is well established that ‘‘[w]e review the trial court’s
determination with respect to whether the defendant
knowingly and voluntarily elected to proceed pro se
for abuse of discretion.’’ (Internal quotation marks omit-
ted.) State v. Collins, 299 Conn. 567, 610, 10 A.3d 1005,
cert. denied, 565 U.S. 908, 132 S. Ct. 314, 181 L. Ed. 2d
193 (2011).
   ‘‘The right to counsel and the right to self-representa-
tion present mutually exclusive alternatives. A criminal
defendant has a constitutionally protected interest in
each, but [because] the two rights cannot be exercised
simultaneously, a defendant must choose between
them. When the right to have competent counsel ceases
as the result of a sufficient waiver, the right of self-
representation begins. . . . Put another way, a defen-
dant properly exercises his right to self-representation
by knowingly and intelligently waiving his right to repre-
sentation by counsel.’’ (Internal quotation marks omit-
ted.) State v. Henderson, 307 Conn. 533, 546, 55 A.3d
291 (2012).
   ‘‘[A] defendant need not himself have the skill and
experience of a lawyer in order competently and intelli-
gently to choose self-representation . . . . Rather, a
record that affirmatively shows that [he] was literate,
competent, and understanding, and that he was volunta-
rily exercising his informed free will sufficiently sup-
ports a waiver. . . . The nature of the inquiry that must
be conducted to substantiate an effective waiver has
been explicitly articulated in decisions by various fed-
eral courts of appeals.’’ (Internal quotation marks omit-
ted.) Id., 546–47.
   ‘‘Practice Book § [44-3] was adopted in order to
implement the right of a defendant in a criminal case
to act as his own attorney . . . . Before a trial court
may accept a defendant’s waiver of counsel, it must
conduct an inquiry in accordance with § [44-3], in order
to satisfy itself that the defendant’s decision to waive
counsel is knowingly and intelligently made. . . .
Because the § [44-3] inquiry simultaneously triggers the
constitutional right of a defendant to represent himself
and enables the waiver of the constitutional right of a
defendant to counsel, the provisions of § [44-3] cannot
be construed to require anything more than is constitu-
tionally mandated.’’ (Internal quotation marks omitted.)
Id., 546.
   ‘‘The multifactor analysis of [Practice Book § 44-3],
therefore, is designed to assist the court in answering
two fundamental questions: first, whether a criminal
defendant is minimally competent to make the decision
to waive counsel, and second, whether the defendant
actually made that decision in a knowing, voluntary and
intelligent fashion. . . . As the United States Supreme
Court [has] recognized, these two questions are sepa-
rate, with the former logically antecedent to the latter.
. . . Inasmuch as the defendant’s competence is uncon-
tested, we proceed to whether the trial court abused
its discretion in concluding that the defendant made the
waiver decision in a knowing, voluntary, and intelligent
fashion.’’ (Internal quotation marks omitted.) Id., 547.
   In the present case, the defendant appealed to the
Appellate Court, claiming that ‘‘the court’s canvass on
February 23, 2012, was constitutionally inadequate
because the court failed to explain to him in sufficient
detail the nature of the charges and to advise him of
specific dangers and disadvantages of self-representa-
tion.’’ State v. Acampora, supra, 176 Conn. App. 216.
In a well reasoned opinion, the Appellate Court rejected
the defendant’s claim. Id. First, the Appellate Court
concluded that, ‘‘[o]n the basis of this record, the court
reasonably could have concluded that the defendant
was literate, competent, that he possessed sufficient
understanding of the duties of self-representation, and
that he was voluntarily exercising his informed free will
by waiving his right to counsel and invoking his right
to self-representation.’’ Id., 224.
   Second, the Appellate Court rejected the defendant’s
claim that his waiver of his right to counsel was consti-
tutionally inadequate because the trial court did not
engage in a ‘‘comprehensive discussion’’ with him con-
cerning the elements of each pending charge. (Internal
quotation marks omitted.) Id. Instead, the Appellate
Court concluded that a discussion of each element of
the pending charges was not necessary and that the
trial court did not abuse its discretion in concluding
‘‘that the defendant understood the nature of the
charges pending against him sufficiently to render his
waiver of the right to counsel knowing and intelligent.’’
Id., 226. We detect no error in the Appellate Court’s
reasoning or conclusion.
  As this court has previously explained, it is not
required ‘‘that a defendant must be specifically
informed of the particular elements of the crimes
charged before being permitted to waive counsel and
proceed pro se. . . . [P]erfect comprehension of each
element of a criminal charge does not appear to be
necessary to a finding of a knowing and intelligent
waiver. . . . A discussion of the elements of the
charged crimes would be helpful, and may be one of
the factors involved in the ultimate determination of
whether the defendant understands the nature of the
charges against him. A description of the elements of
the crime is not, however, a sine qua non of the defen-
dant’s constitutional rights in this context. Indeed, in
our cases, we have approved of a defendant’s assertion
of the right to proceed pro se in a case in which the
record did not affirmatively disclose that the trial court
explained the specific elements of the crimes charged
to the defendant as long as the defendant understood
the nature of the crimes charged.’’ (Internal quotation
marks omitted.) State v. Collins, supra, 299 Conn.
611–12.
  Here, the defendant was charged with one count of
assault of a disabled person in the third degree and one
count of disorderly conduct. He was undoubtedly aware
that the facts involved in each of the charges stemmed
from the alleged assault of his brother. And, as the
Appellate Court reasoned, ‘‘[t]he elements of each of
those charges are relatively straightforward and align
with the statutory names of the offenses.’’ State v.
Acampora, supra, 176 Conn. App. 225.
  Additionally, in its canvass, the trial court ascertained
that the defendant was literate and had graduated high
school. The court also recited each of the charged
offenses and the minimum and maximum penalties
associated with them. When the court asked if the
defendant understood the charges and their penalties,
the defendant replied, ‘‘Yes, I do, Your Honor.’’ Accord-
ingly, we cannot conclude that the trial court abused its
discretion in determining that the defendant understood
the nature of the charges against him.
   The defendant fares no better with respect to his
contention that the waiver of his right to counsel was
constitutionally inadequate because the court did not
make him aware of the dangers and disadvantages of
self-representation. The court pointedly questioned the
defendant regarding his familiarity with the laws and
rules of procedure regarding evidence, pretrial motions,
voir dire and discovery for criminal trials, including
whether he had any experience with criminal trials.
When the defendant replied that he was not familiar
with these rules and had no such experience, the court
explained to the defendant that, if he represented him-
self, the court would not be able to advise him on
procedures and other issues in the case. The court fur-
ther explained that, despite his lack of knowledge, the
defendant still would be expected to follow all of the
rules and procedures applicable to attorneys in the
courtroom. Notwithstanding being advised of these
serious disadvantages, the defendant insisted on exer-
cising his right to represent himself. Furthermore, in
response to the court’s questioning, he acknowledged
that he had the education, experience and skill to do
so, and had access to a library.
   On the basis of the foregoing, the record affirmatively
reflects that the defendant was literate, competent and
understood that he was voluntarily exercising his free
will to waive counsel and to represent himself. Thus,
we conclude that the trial court did not abuse its discre-
tion in determining that the defendant’s waiver of his
right to counsel was knowing, intelligent and voluntary.
   The defendant relies on several cases from this court
and the Appellate Court, claiming that he should have
been warned of the specific dangers of self-representa-
tion. See, e.g., State v. Collins, supra, 299 Conn. 567;
State v. Fowler, 102 Conn. App. 154, 926 A.2d 672, cert.
denied, 284 Conn. 922, 933 A.2d 725 (2007). Although
the canvasses in those cases included specific warnings
of the dangers of self-representation—a practice that
we encourage—and were deemed constitutionally ade-
quate; see State v. Collins, supra, 608–10, 612–13; State
v. Fowler, supra, 163–64 and n.7; the fact that the can-
vass the defendant received in the present case was
different from the canvasses in those cases is not dis-
positive. As the Appellate Court explained, ‘‘[t]he defen-
dant . . . does not possess a constitutional right to a
specifically formulated canvass . . . . His constitu-
tional right is not violated as long as the court’s canvass,
whatever its form, is sufficient to establish that the
defendant’s waiver was voluntary and knowing.’’ (Inter-
nal quotation marks omitted.) State v. Acampora, supra,
176 Conn. App. 227, quoting State v. Diaz, 274 Conn.
818, 831, 878 A.2d 1078 (2005).
   The court’s canvass was sufficient to make the defen-
dant aware of the dangers of self-representation; noth-
ing more was constitutionally mandated. As noted pre-
viously, after the defendant admitted that he was
unfamiliar with the terrain of criminal law and had
never tried a criminal case, the court explained that, if
he represented himself, the court would not be able to
advise him on procedure and other issues in the case.
The court also explained that he also would be expected
to follow all the rules attorneys follow and would not
be able to receive assistance from an attorney while he
was trying the case as a self-represented party.4 Accord-
ingly, the Appellate Court correctly concluded that the
trial court had not abused its discretion in determining
that the defendant’s waiver was knowing, intelligent
and voluntary.
                             II
   The defendant next asserts that the Appellate Court
improperly declined to review his claim that he clearly
and unequivocally invoked his right to represent himself
prior to February 23, 2012, and that the trial court vio-
lated his right to counsel by not canvassing him prior
to that date. Having reviewed the briefs filed in the
Appellate Court, we conclude that the defendant’s claim
in his opening brief to that court that his right to counsel
was violated by the trial court’s failure to canvass him
prior to arraignment and engaging in plea negotiations,
arguably included the claim that he had clearly and
unequivocally invoked his right to represent himself
prior to February 23, 2012. Accordingly, we will review
the defendant’s claim that the trial court improperly
failed to canvass him regarding his right to counsel
during arraignment and plea negotiations, prior to Feb-
ruary 23, 2012.
  The following additional facts and procedural history
set forth in the Appellate Court opinion are relevant
to this claim. ‘‘On September 14, 2011, the defendant
appeared for arraignment unrepresented by counsel.
Because the case involved allegations of domestic vio-
lence, a discussion was held concerning whether family
services, part of the Court Support Services Division,
was going to be involved in the case, whether a protec-
tive order needed to be put in place, and what the
conditions of that order should be because the defen-
dant and the victim lived together. The defendant
declined the assistance of family services, and the court,
Scarpellino, J., ultimately agreed to permit the defen-
dant to return to the apartment that he shared with the
victim. The court continued the matter for one week
so that family services could contact the victim and
obtain more information. The following week, on Sep-
tember 21, 2011, family services indicated that it had
still been unable to contact the victim, and the court
granted another continuance.
  ‘‘Between September 28, 2011, and November 29,
2011, the defendant requested and received four contin-
uances so that he could retain counsel. At the hearing
on November 29, 2011, the following colloquy occurred:
  ‘‘[The Prosecutor]: [The defendant] is asking for a
continuance to hire an attorney.
  ‘‘[The Defendant]: Still going.
  ‘‘The Court: One week.
  ‘‘[The Defendant]: One week.
  ‘‘The Court: Well, how many times do you want me
to continue? You know—
  ‘‘[The Defendant]: —well, listen, I’m not the one pur-
suing the case. You guys are coming after me, so—
  ‘‘The Court: Yeah, well—
  ‘‘[The Defendant]: —I mean—
  ‘‘The Court: —you can get a public defender—
  ‘‘[The Defendant]: —I don’t—I’ll represent myself,
Your Honor.
  ‘‘The Court: Did you apply for a public defender?
   ‘‘[The Defendant]: I, I got too much unemployment.
I get just enough not to get it, and—
  ‘‘The Court: All right. What was the offer on this?
 ‘‘[The Prosecutor]: There hasn’t been one because he
wanted to retain the services of counsel.
   ‘‘The Court: Once you tell the prosecutor you want
a lawyer, the prosecutor is going to—
  ‘‘[The Defendant]: Well, no. I did not tell him that.
  ‘‘The Court: All right.
  ‘‘[The Defendant]: They told me to get a lawyer, Your
Honor. So—
  ‘‘The Court: All right, well, because, so, so, then give
him—send it back and then give him an offer.’’ (Internal
quotation marks omitted.) State v. Acampora, supra,
176 Conn. App. 206–208.
  ‘‘Thereafter, the defendant interjected that the case
was ‘ridiculous . . . .’ The court explained to the defen-
dant that ‘the charge that’s there . . . carries a manda-
tory year in jail. You, you need to get an attorney . . . .’
The defendant proceeded to argue about why the case
was ‘based on a bunch of crap’ and stated: ‘And now,
you—I, I . . . if you want a big trial thing about it,
then I’d rather represent myself, and I’ll do my own
investigation. . . . Because, honestly, from what I see
of attorneys, I believe I can do a better job myself.’ The
court said, ‘[a]ll right,’ and the defendant asked, ‘[s]o,
we’ll give it one week again?’ The court instructed the
defendant to talk to the prosecutor about his case first.
When the defendant’s case was recalled, the prosecutor
indicated that he was unable to have a ‘cogent conversa-
tion’ with the defendant and stated that the defendant
‘really needs an attorney to help him out.’ The court
therefore granted the defendant’s motion for a con-
tinuance.
   ‘‘On December 13, 2011, after the defendant’s case
was called, the prosecutor noted that ‘[t]his is a matter
that’s been continued since September 14 [2011], at the
request of the defendant each time to hire counsel. The
state’s made an offer.’ The court asked the defendant
how his efforts to retain counsel were proceeding. The
defendant responded: ‘Saving up [for an attorney]. I got,
like, $500 saved, and the lowest I got they want is, like,
$800. So, I’m unemployed. So, I’ve been unemployed.
So, plus, I pay my rent. I mean, I only get so much from
unemployment.’ The court agreed to continue the case
so that the defendant could continue his efforts to retain
counsel. Between December 29, 2011, and February 16,
2012, the court continued the case five additional times
so that the defendant could retain counsel.
   ‘‘On February 23, 2012, the [prosecutor] explained to
the court, McNamara, J., that the defendant’s case had
been continued several times so that the defendant
could retain counsel. The court asked the defendant
whether he had in fact retained an attorney. The defen-
dant replied: ‘No. Um, well, I’m on unemployment. The
person was my brother. I called the police. I don’t
believe I need a lawyer. I don’t want a lawyer. I don’t
have the money to afford a lawyer.’ When the court
mentioned Judge Scarpellino, the defendant interjected:
‘I asked him to go on the jury trial.’ The court asked
the defendant whether he had asked for more time to
retain an attorney, and the defendant indicated that he
had. The defendant explained that he had been saving
money over the last several weeks for an attorney, and
he stated that, ‘if I need to represent myself, I will, Your
Honor, I will. . . . I don’t believe I really need to . . .
sacrifice . . . not paying my rent to hire an attorney
for . . . for a junk case.’
  ‘‘The court engaged in a discussion with the defen-
dant concerning his attempts to retain counsel. The
defendant stated: ‘They offered me forty-five days,
which I will not accept. So, the next move would have
to be trial. So, if we can start picking and maybe I’ll
have to—if I lose trial, I’ll . . . maybe I’ll . . . I’ll save
my money for the appeal.’ The court asked the [prosecu-
tor] whether an offer had been made, and the [prosecu-
tor] responded that one had been made in December,
2011. The defendant confirmed that he was rejecting
that offer. The court stated that it would place the
case on the firm trial list and canvassed the defendant
concerning his waiver of the right to counsel and invoca-
tion of his right to self-representation. After completing
its canvass, the court found, inter alia, that the defen-
dant knowingly, intelligently and voluntarily waived his
right to counsel.’’ (Footnote omitted.) Id., 208–10.
  The defendant asserts that the trial court’s failure to
canvass him regarding his right to counsel during the
critical stage of plea negotiations is a structural error
and, therefore, is not subject to harmless error analysis.
We conclude that, under the facts of this case, the trial
court’s failure to canvass the defendant during arraign-
ment and plea negotiations did not constitute structural
error and, therefore, is subject to harmless error analysis.
   ‘‘Most constitutional violations do not require auto-
matic reversal of a conviction but must instead be
reviewed to determine whether they were harmless.
. . . [T]he [harmless error] doctrine is essential to pre-
serve the principle that the central purpose of a criminal
trial is to decide the factual question of the defendant’s
guilt or innocence, and promotes public respect for the
criminal process by focusing on the underlying fairness
of the trial rather than on the virtually inevitable pres-
ence of immaterial error. . . . To find a constitutional
violation harmless, the reviewing court must be con-
vinced beyond a reasonable doubt that the error com-
plained of did not contribute to the verdict obtained.’’
(Citations omitted; internal quotation marks omitted.)
State v. Cushard, 328 Conn. 558, 569, 181 A.3d 74 (2018).
   ‘‘Some violations, however, so undermine the integ-
rity of the proceedings that they cannot be reviewed
for harmlessness. . . . These so-called structural
errors tend to by their very nature cast so much doubt
on the fairness of the trial process that, as a matter of
law, they can never be considered harmless. . . .
These are structural defects in the constitution of the
trial mechanism, which defy analysis by [harmless
error] standards. . . . Instead, structural errors
require reversal of the defendant’s conviction and a new
trial. . . . Constitutional violations have been found to
be structural, and thus subject to automatic reversal,
only in a very limited class of cases.’’ (Citations omitted;
internal quotation marks omitted.) Id., 570.
   ‘‘Determining whether an error is structural requires
a review of the nature of the right at issue and the effect
of its denial on the proceeding. An error is generally
structural when it affects the framework within which
the trial proceeds . . . such that the error always
results in fundamental unfairness.’’ (Citation omitted;
internal quotation marks omitted.) Id. ‘‘In addition, an
error may be deemed structural when the effects of the
error are simply too hard to measure . . . .’’ (Internal
quotation marks omitted.) Id., 571.
   ‘‘In contrast, an error is usually subject to harmless
error review when it does not pervade or undermine
the fairness of the trial. . . . An error subject to review
for harmlessness usually occurs during a distinct por-
tion of the trial, and, thus, its scope is readily identifi-
able.’’ (Citation omitted; internal quotation marks omit-
ted.) Id. As this court and the United States Supreme
Court have recognized, the lack of counsel at a prelimi-
nary hearing involves less danger to the integrity of the
truth seeking process of trial than the lack of counsel
at the trial itself. See id., 573; see also Adams v. Illinois,
405 U.S. 278, 282–83, 92 S. Ct. 916, 31 L. Ed. 2d 202
(1972).
   This court recently explained that ‘‘[t]he denial of
counsel only during pretrial proceedings may . . . rise
to the level of structural error if the court or the defen-
dant made decisions affecting the fundamental fairness
of the defendant’s trial.’’ State v. Cushard, supra, 328
Conn. 572. ‘‘For most pretrial denial of counsel claims,
however, an alleged violation is usually not considered
structural and is subject to harmless error review. In
those instances, courts may review the record to deter-
mine whether anything occurred during the pretrial pro-
ceedings that ultimately harmed the defendant at trial.’’
Id., 572–73. We have explained that the denial of counsel
at pretrial proceedings is not structural error when ‘‘the
extent of the harm is discrete and discernable from a
review of the record . . . because the court can look
at the record to determine whether anything transpired
that impacted the outcome of the trial.’’ (Citation omit-
ted.) Id., 573.
   The defendant asserts that the failure of the trial
court to canvass him at the plea negotiation stage of
the proceedings irretrievably eroded the fundamental
fairness of the trial. Specifically, the defendant asserts
that the fundamental fairness of the trial was eroded
because he rejected the state’s plea offer without know-
ing all of the consequences of that offer, including the
mandatory minimum sentence for the charge of one
year in jail. Furthermore, the defendant asserts that
there is no way to determine what the defendant would
have done if he had been given a proper canvass prior
to engaging in plea negotiations with the state. We
disagree.
   Even if we assume for purposes of this appeal that the
trial court improperly failed to canvass the defendant
regarding his right to self-representation prior to his
engagement in plea negotiations with the state, we can-
not conclude that such an error irretrievably eroded
the fundamental fairness of the trial. The defendant’s
decision to reject the plea offer prior to beginning the
trial in this matter did not affect the framework within
which the trial proceeded. Indeed, the defendant does
not point to, and we do not find, any aspect of the trial
proceeding that was impacted by the defendant’s self-
representation during the initial plea negotiation with
the state.
    The defendant’s only claim is that if he had been
properly canvassed prior to engaging in plea negotia-
tions with the state, he would not have rejected the
plea offer and proceeded to trial. Even if this were true,5
this alleged error did not pervade the trial or otherwise
affect the deliberations of the jury. Instead, the scope
of the error alleged by the defendant occurred during
a distinct portion of the proceedings, prior to trial, and
‘‘its scope is readily identifiable.’’ (Internal quotation
marks omitted.) Id., 571, quoting Holloway v. Arkansas,
435 U.S. 475, 490, 98 S. Ct. 1173, 55 L. Ed. 2d 426 (1978).
   Our recent decision in Cushard is instructive regard-
ing when an error is structural. See State v. Cushard,
supra, 328 Conn. 572–73. In Cushard, we rejected a
claim of structural error when a defendant was improp-
erly denied the right to counsel during a portion of the
pretrial stage of the case. See id., 578–82. In that case,
there was a failure to adequately canvass the defendant
prior to the probable cause hearing, but, subsequently,
there was a valid canvass prior to trial. Id., 579. In
deciding whether the error was structural, this court
examined the four month period between the failure
to adequately canvass and the proper canvass to deter-
mine whether anything occurred during that time period
that infected and contaminated the entire criminal pro-
ceeding. Id. Because we did not find that anything
occurred during that four month period that impacted
the trial, and because there was a proper canvass before
trial, we concluded that the error was not structural.
Id., 579–82.
   Similarly, in the present case, there was a period
of approximately five months between the defendant’s
arraignment in September, 2011, and the court’s proper
canvass on February 23, 2012. The defendant does not
contend that anything that occurred during this five
month period was used against him later at trial, includ-
ing statements that he might have made to the prosecu-
tor during the pretrial process, or that he made any
irreversible decisions regarding trial strategy during
those stages of the proceedings.6 The defendant focuses
on the fact that he rejected an offer for a plea agreement
of forty-five days of incarceration without the benefit
of counsel and prior to being canvassed in February,
2012. Contrary to the defendant’s contentions, depriva-
tion of counsel at the pretrial stages does not automati-
cally result in structural error. Instead, Cushard makes
clear that such a deprivation is not structural when
that deprivation occurs during a distinct portion of the
pretrial proceedings, is readily identifiable, and when
no decision was made during the relevant time period
that had an effect on the subsequent trial. See id., 572–
73. That is precisely the case we have here.
   A review of the record in the present case reflects
that, although the defendant rejected the state’s plea
offer one time, the state was open to negotiation even
after he was properly canvassed. Therefore, the defen-
dant’s ability to enter into a plea agreement was not
irretrievably lost by rejecting the plea agreement prior
to being canvassed. Accordingly, we cannot conclude
that, even if there was a failure to canvass the defendant
at arraignment and plea negotiations, such failure
amounted to structural error. Therefore, we must deter-
mine whether the state has established that any error
was harmless.
   ‘‘With respect to harmless error analysis, we have
observed that, [i]f the claim is of constitutional magni-
tude, the state has the burden of proving the constitu-
tional error was harmless beyond a reasonable doubt.’’
(Internal quotation marks omitted.) State v. Leconte,
320 Conn. 500, 506, 131 A.3d 1132 (2016). In order to
conclude that the presumed error is harmless, we must
be ‘‘persuaded ‘beyond a reasonable doubt that the error
complained of did not contribute to the verdict
obtained.’ ’’ State v. Cushard, supra, 328 Conn. 582,
quoting Chapman v. California, 386 U.S. 18, 24, 87 S.
Ct. 824, 17 L. Ed. 2d 705 (1967); see also State v. Brown,
279 Conn. 493, 513, 903 A.2d 169 (2006).
  Applying this standard, we conclude that any pre-
sumed error was harmless beyond a reasonable doubt.
The defendant asserts that he was harmed by rejecting
the state’s offer of forty-five days of incarceration
because he received a longer sentence after trial. Specif-
ically, he claims that he rejected the forty-five day plea
offer without understanding the consequences of that
decision because he did not have counsel and had not
been properly canvassed regarding that decision prior
to rejecting the offer. We disagree.
   As this court explained in State v. Cushard, supra,
328 Conn. 558, ‘‘the extent to which the verdict could
be attributed to the defendant’s self-representation at
trial is not the result of his earlier, invalid waiver. Having
been fully warned of the consequences of a conviction,
the dangers of self-representation, and the benefits of
having counsel, the defendant nevertheless made a
knowing and voluntary choice to proceed to trial as his
own representative . . . .’’ Id., 582. In the present case,
the defendant validly waived his right to counsel in
February, 2012, at which time he was specifically
advised that a conviction carried a mandatory one year
sentence. Therefore, ‘‘any harm that flowed from that
decision . . . thus resulted from his own voluntary
actions.’’ Id.
   Our harmless error analysis in this case must focus
specifically on whether the defendant’s rejection of the
plea without the benefit of counsel or a canvass in the
period between September, 2011, and February, 2012,
had any impact on his trial. The defendant does not
point to any specific aspect of his trial that was
impacted by his rejection of the forty-five day offer but
instead asserts, in conclusory fashion, that his rejection
of the forty-five day offer without the benefit of counsel
or a valid canvass impacted his trial because the sen-
tence that he received after trial was longer than the
sentence he would have received under the forty-five
day offer he rejected. We believe that it is obvious on
this record that the defendant’s decision to reject the
forty-five day offer without the benefit of counsel or a
valid canvass did not contribute to the trial outcome.
See id. (applying harmless error analysis requires deter-
mination of whether we are persuaded ‘‘beyond a rea-
sonable doubt that the error complained of did not
contribute to the verdict obtained’’ (internal quotation
marks omitted)).
   The record reveals that the defendant was given a
plea offer by the state in December, 2011. Thereafter,
the defendant returned to court almost every week and
requested continuances of the trial on the basis that he
was attempting to hire an attorney. When the defendant
returned to court on February 23, 2012, he informed
the court that the state ‘‘offered me forty-five days,
which I will not accept.’’ The prosecutor confirmed that
the state had made the defendant an offer. The trial
court then asked the defendant: ‘‘Are you accepting the
state’s offer, sir?’’ The defendant responded, ‘‘[n]o, Your
Honor.’’ The trial court then said: ‘‘All right. The offer
is rejected.’’ Thereafter, the trial court proceeded to
canvass the defendant and determined that his waiver
of his right to counsel was knowing, intelligent and vol-
untary.
   There is nothing in the record to demonstrate that,
after the valid waiver of his right to counsel on February
23, 2012, the defendant ever asked the state if he could
still accept the offer of forty-five days of incarceration.
On April 22, 2015, approximately three years after he
was canvassed and waived his right to counsel, the
state still seemed open to the defendant’s accepting the
offer. Indeed, the prosecutor represented the following
to the court: ‘‘My understanding is that [the defendant]
was given an offer. He does not wish to do so, and he
wishes to have his matter go on the trial list.’’ The
defendant made clear that he would not accept any offer
from the state except a nolle prosequi. The prosecutor
responded that the state was not offering a nolle, but
the prosecutor did not represent that the state was
not willing to consider other plea agreements. Thus,
although the state was not willing to enter a nolle, the
defendant never asked to accept the forty-five day offer,
and the state never rejected such a request. Indeed, the
defendant expounded simply that he was ‘‘not pleading
guilty to something [he] didn’t do.’’
  This record demonstrates that, even after receiving
a proper canvass and validly waiving his right to coun-
sel, the defendant was not willing to accept a plea agree-
ment with the state that involved his pleading guilty to
the charges. At no point after December, 2011, did the
defendant request to accept the previously offered
forty-five day sentence. In addition, neither the state
nor the court stated that the offer was not only rejected
but also off the table and unavailable. Because the
record demonstrates that the defendant had the oppor-
tunity to continue plea negotiations with the state after
validly waiving his right to counsel, and because he
never requested to accept the forty-five day plea offer,
we conclude that his rejection of the forty-five day offer
without the benefit of counsel or a proper canvass did
not contribute to the verdict obtained.
   Therefore, even if we assume, without deciding, that
the defendant’s right to counsel was violated by engag-
ing in plea negotiations with the state, prior to February
23, 2012, without a proper canvass and waiver of the
right to counsel, the record is devoid of any indication
that the defendant was harmed by the presumed consti-
tutional violation. Accordingly, we conclude that the
trial court’s failure to canvass the defendant at the plea
negotiation stage, prior to February 23, 2012, was harm-
less beyond a reasonable doubt. See, e.g., State v. Cush-
ard, supra, 328 Conn. 582; see also State v. Brown,
supra, 279 Conn. 513 (‘‘[b]ecause the record is devoid
of any indication that the defendant was harmed by the
constitutional violation, we conclude that the depriva-
tion of counsel at the probable cause hearing was harm-
less beyond a reasonable doubt’’).
   The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
   * In accordance with federal law; see 18 U.S.C. § 2265 (d) (3) (2018); we
decline to identify any party protected or sought to be protected under a
protective order or a restraining order that was issued or applied for, or
others through whom that party’s identity may be ascertained.
   ** The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Robinson, and Justices Palmer, McDonald,
D’Auria, Mullins, Kahn and Ecker. Although Justice Mullins was not present
when the case was argued before the court, he has read the briefs and
appendices, and listened to a recording of oral argument prior to participat-
ing in this decision.
   *** July 15, 2020, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     We granted the defendant’s petition for certification to appeal, limited
to the following issues: (1) ‘‘Did the Appellate Court properly determine
that the defendant waived the issue of whether the trial court was required
to canvass him regarding his right to self-representation prior to February
23, 2012?’’ (2) ‘‘If the answer to the first question is no, did the trial court
improperly fail to canvass the defendant regarding his right to self-represen-
tation prior to February 23, 2012?’’ And (3) ‘‘[d]id the Appellate Court prop-
erly conclude that the trial court’s February 23, 2012 canvass was sufficient
and that the defendant effectively waived his right to counsel?’’ State v.
Acampora, 329 Conn. 903, 903–904, 184 A.3d 1215 (2018).
   Because our resolution of the sufficiency of the February 23, 2012 canvass
impacts our analysis of whether the trial court’s alleged failure to properly
canvass the defendant prior to February 23, 2012, was structural, thereby
affecting the entire framework of the trial, or was an error limited to a
distinct, identifiable portion of the trial and, thus, subject to harmless error
analysis, we address the third certified question first.
   2
     See footnote 1 of this opinion.
   3
     ‘‘The Court: All right. Do you understand the charges that you are fac-
ing, sir?
   ‘‘[The Defendant]: Yes, I do.
   ‘‘The Court: You are facing the charge of assault in the third degree—is
it a victim over sixty—of a victim over sixty?
   ‘‘[The Prosecutor]: It’s on a disabled person. Correct.
   ‘‘The Court: A disabled person.
   ‘‘[The Prosecutor]: Correct.
   ‘‘The Court: Interfering with an emergency call and disorderly conduct.
Do you understand that?
   ‘‘[The Defendant]: Yes, I do.
   ‘‘The Court: Do you understand the minimum and maximum penalties of
these charges?
   ‘‘[The Defendant]: Do I understand the minimum—
   ‘‘The Court: —and maximum penalties in these charges.
   ‘‘[The Defendant]: What are they? I don’t think they were told to me.
   ‘‘The Court: All right. For the assault on a person, disabled person—
   ‘‘[The Prosecutor]: It’s a one year minimum, one year maximum.
   ‘‘The Court: —is a one year minimum, mandatory minimum, which means
that if you were convicted you would do a minimum time of one year in
jail for that charge alone. All right. For the charge of interfering with an
emergency call, you would—that would be a [class] C mis—let me see—
that would be a [class] A misdemeanor. You can get another year in jail,
plus a $2000 fine. And disorderly conduct is ninety days and [a] $500 fine.
So, now you understand the penalties involved. Is that right?
   ‘‘[The Defendant]: Yes, I do, Your Honor.’’ (Internal quotation marks omit-
ted.) State v. Acampora, supra, 176 Conn. App. 217–18.
   ‘‘The court also canvassed the defendant concerning his education and
experience with the law, as well as his obligation to educate himself on the
relevant law and procedure and to comply with the same rules that govern
attorneys during trial:
   ‘‘The Court: And how far have you gone in school?
   ‘‘[The Defendant]: I graduated high school.
   ‘‘The Court: Can you read?
   ‘‘[The Defendant]: Yes, Your Honor.
   ‘‘The Court: All right. You know you have a right to counsel?
   ‘‘[The Defendant]: Yes, Your Honor.
   ‘‘The Court: All right. Have you ever been involved in a criminal trial
before?
   ‘‘[The Defendant]: In a trial? No, Your Honor.
   ‘‘The Court: All right. Have you ever been the subject of a competency eval-
uation?
   ‘‘[The Defendant]: No, Your Honor.
   ‘‘The Court: Did you represent yourself during any cases at all?
   ‘‘[The Defendant]: Criminally, no.
   ‘‘The Court: Any cases at all, I said.
   ‘‘[The Defendant]: Um, up at the appellate division in Hartford. Yes. Back
in last year. Yes, I did. . . .
   ‘‘The Court: All right. Are you familiar with the laws and rules of procedure
regarding evidence, pretrial motions, voir dire for criminal trials?
   ‘‘[The Defendant]: Um, no, Your Honor.
   ‘‘The Court: All right. Are you familiar with the rules of discovery for
criminal matters, sir?
   ‘‘[The Defendant]: No, Your Honor.
   ‘‘The Court: Do you realize that, if you represent yourself, the judge will
be impartial and cannot advise you on the procedures, [substantive] issues
in the case?
   ‘‘[The Defendant]: I understand that now.
   ‘‘The Court: All right. Are you familiar with plea bargaining?
   ‘‘[The Defendant]: Yes, I am.
   ‘‘The Court: Can you do that yourself?
   ‘‘[The Defendant]: Yes. I believe I could.
   ‘‘The Court: Okay. Are you—do you have access to a library to learn these
things that you need to understand before you go to trial?
   ‘‘[The Defendant]: Yes, I do, ma’am.
   ‘‘The Court: Can you conduct yourself at a trial?
   ‘‘[The Defendant]: I believe so.
   ‘‘The Court: All right. So, you feel you possess the training, education,
and experience and skill to represent yourself and to try the case yourself.
Is that true, sir?
   ‘‘[The Defendant]: Yeah. Yes . . . Your Honor.
   ‘‘The Court: All right.
   ‘‘[The Defendant]: I believe I can.
   ‘‘The Court: You understand that you can’t have an attorney and represent
yourself? You either represent yourself, or you have an attorney represent
you. You understand that, sir?
   ‘‘[The Defendant]: Yes, I do.
   ‘‘The Court: All right.
   ‘‘[The Defendant]: But I have one question.
   ‘‘The Court: And, at trial, you will be at the counsel table all by yourself.
You understand that?
   ‘‘[The Defendant]: Yes.
   ‘‘The Court: You’ll be sitting there presenting your case on your own.
Now, when you have a criminal trial, you’re expected to follow the rules
and procedures that we make the lawyers follow.
   ‘‘[The Defendant]: Okay. Can I have one of my—if someone decides to,
can I have an attorney present in the courtroom while it’s being—
   ‘‘The Court: —You can’t have the attorney sit with you at the table.
   ‘‘[The Defendant]: I can’t have anyone even sit—I don’t want to have my—
   ‘‘The Court: He—if he—he can sit—
   ‘‘[The Defendant]: I’m sorry. Okay.
   ‘‘The Court: —he can sit in the courtroom—
   ‘‘[The Defendant]: That’s fine. That’s fine.
   ‘‘The Court: —if you—
   ‘‘[The Defendant]: He can hear the case.
   ‘‘The Court: —he can sit in the courtroom, but—
   ‘‘[The Defendant]: Excellent.
   ‘‘The Court: —if you decide you want the attorney to represent you, that
attorney would file an appearance and be present. You understand that?
   ‘‘[The Defendant]: Yeah. No. I want to represent myself.
   ‘‘The Court: All right. So, is it your wish today to proceed to trial and
represent yourself?
   ‘‘[The Defendant]: Yes, it is, Your Honor.
   ‘‘The Court: Is this your decision?
   ‘‘[The Defendant]: This is my decision in full.
   ‘‘The Court: Are you making it voluntarily and of your own free will?
   ‘‘[The Defendant]: Yes. Yes, ma’am.
   ‘‘The Court: And no one has found—has threatened you or promised you.
Is that right?
   ‘‘[The Defendant]: That’s correct.’’ (Internal quotation marks omitted.)
Id., 218–21.
   4
     It is important to note that, at the time of trial, the trial court appointed
standby counsel for the defendant.
   5
     The defendant repeatedly asserted that he would not plead guilty or
accept any plea offer except a nolle.
   6
     We take this opportunity to express that, if a trial court refers a self-
represented party to speak with a prosecutor, the court should also remind
the self-represented party of the possible pitfalls of having such an uncoun-
seled conversation.